Citation Nr: 1536086	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-07 455	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On March 2, 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew from appellant review   his claim for service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, by his authorized representative, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


